Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 13, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153661                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  DONALD J. RHODA Guardian/Conservator of                                                                             Justices
  TREVOR RHODA, and TAMMIE WALKER,
            Plaintiffs-Appellees,
  v                                                                 SC: 153661
                                                                    COA: 321363
                                                                    Marquette CC: 13-051044-NI
  PETER E. O’DOVERO, INC. d/b/a
  MARQUETTE MOUNTAIN,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 24, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.


        MARKMAN, C.J. (dissenting).

         I would grant leave to consider whether the Court of Appeals correctly interpreted
  the Ski Area Safety Act, MCL 408.321 et seq. First, I would assess whether MCL
  408.326a(d), which requires a ski operator to “[m]ark the top of or entrance to each ski
  run, slope, and trail which is closed to skiing with an appropriate symbol indicating that
  the run, slope, or trail is closed, as prescribed by rules promulgated under [MCL
  408.340(3)]” applies to the closing of only an individual feature along a run, slope, or
  trail—in this case a snowboarding rail. Second, I would assess whether the correct legal
  standard was applied in addressing whether the rail constituted a ski hazard that
  “inhere[s] in the sport” and is thus “obvious and necessary” under MCL 408.342(2).
  Compare Anderson v Pine Knob Ski Resort, Inc, 469 Mich. 20 (2003).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 13, 2017
           a0110
                                                                               Clerk